Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				DETALED ACTION
Although the original specification does teach newly recited random copolymer comprising methyl acrylate and n-butyl acrylate, the instant examples teach a polymerization of a mixture of the	methyl acrylate and n-butyl acrylate.  Such polymerization of the mixture would be expected to yield the random copolymer as pointed out by applicant, not a block copolymer, and thus the recited random copolymer would not a new matter.

				  REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17-19, 23 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The newly recited upper limit of a solubility parameter would be a new matter since it does not have a support in the original specification.  The upper limit for the mixture of MA and nBA in a ratio of 60:40 shown in 1.132 Declaration filed on December 9, 2021 would not be part of the original specification and thus a recitation of any data shown in1.132 Declaration as the claim limitation would be improper. 
Further, the instant para. [0089] of the specification teaches the solubility parameter of 18.70-22.00 and 18.90-19.50.  The Syn Ex. 1 and Ex. 4 of table 1 teach the solubility parameter of 19.11 and 18.72, respectively, and thus the solubility parameter of 18.72-19.11 of now cancelled claim 29, not newly recited 18.72-19.24, would have support.  Thus, the recited upper limit of 19.24 would be new matter since choosing a range from the originally disclosed broad range would require a reasonable support.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).

				EXAMINER’S COMMENT
The examiner suggests amending a mass ratio for the methyl methacrylate and n-butyl acrylate to 50/50 to 20/80 when the solubility parameter of 18.72-19.11 is introduced in claim 17 since the introduction of the solubility parameter of 18.72-19.11  without amending the mass ratio would present the following issue under 112.b), second paragraph, which would warrant Final rejection.
 a ratio of 60:40 has yielded the solubility parameter of 19.24 which would be outside value of the solubility parameter of 18.72-19.11 (i.e. an expression of a range within a range. See Ex parte Miyazaki, No. 2007-3300, 2008 WL 5105055, at 5 (BPAI Nov. 19, 2008) 89 USPQ2d 1207: [I]f a claim is amendable to two or more plausible claim constructions, the USPTO is justified in requiring the applicant to more precisely define the metes and bounds of the claimed invention by holding the claim unpatentable under 35. USC 112, 2nd paragraph, as indefinite).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAE H YOON whose telephone number is (571)272-1128. The examiner can normally be reached Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell can be reached on (571) 272-5772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





THY/Dec. 29, 2021                                                     /TAE H YOON/                                                                                   Primary Examiner, Art Unit 1762